CORRECTED EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 19 February 2021 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Rhodes on 23 March 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 13, in paragraph [0025], 7th line therein --(FIG. 2)-- has been inserted after “21”. Page 17, in paragraph [0032], third and 4th lines therein, “122S” has been rewritten as --122s--, respectively at these instances; 8th line therein, --(FIG. 5)-- has been inserted after “120b”. Page 19, in paragraph [0037], first line therein and page 20, in paragraph [0038], 7th line therein, --(as illustrated in FIGS. 1 and 2)-- has been inserted after the respective instances of “embodiment”. Page 27, in paragraph [0055], 10th line therein, “22C” has been deleted. Page 32, in paragraph [0066], second line therein, “inclined portions” has been rewritten as --width-modifying portions--.
In the Drawings:

In the Claims:
In claims 1, 2, 4, line 7 in each claim, “determined in advance” has been deleted, respectively in these claims.
In claim 4, line 13, “one or more slots” has been rewritten as --slot--.
In claim 7, lines 2 & 3, “wherein a guide-axis direction of a hollow waveguide and the second main surface are orthogonal to each other” has been rewritten as --further comprising a hollow waveguide having a guide-axis direction and wherein the second main surface and the guide-axis direction are orthogonal to each other--.
In claim 11, line 2, “both end portions of” has been deleted and “respective widths larger than” has been rewritten as --respective end portions with corresponding widths that are larger than--, respectively.
Claims 1, 6-11; 2; 3; 4 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A hollow-waveguide-to-planar-waveguide transition circuit comprising a coupling conductor disposed over slots in a ground conductor--.

Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee